Citation Nr: 1708376	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to December 1994.  He also had additional service in the Washington Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In October 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2016, he testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings are associated with the record.  The undersigned Veterans Law Judge also held the record open for 30 days in order to allow for the submission of additional evidence and granted a subsequent extension request.   

The Board notes that the Veteran's claim for service connection for a neck disorder was previously considered and denied by the Agency of Original Jurisdiction (AOJ) in a June 1995 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2016).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, the RO received a copy of additional service records from the Veteran's National Guard unit after the June 1995 rating decision.  These records included an individual jump record that is pertinent to the Veteran's claim.  The Board also notes that the record was in existence and not previously associated with the claims file at the time of the June 1995 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies, the June 1995 rating decision is not final, and the claim will be reconsidered on the merits.  

The Board further notes that the Veteran's representative clarified during the September 2016 hearing that they are only claiming service connection for a neck disorder on a direct basis.  They are not alleging that the disability is secondary to a service-connected disability.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for a low back disorder.  However, in a February 2013 rating decision, the RO granted service connection for L5-S1 spondylolisthesis with loss of disc height of the lumbar spine (claimed as low back disorder).  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that issue is no longer on appeal, and no further consideration is necessary.

The Board also notes that the Veteran submitted evidence after the most recent supplemental statement of the case (SSOC) without a waiver of initial review by the AOJ.  However, as the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was afforded VA examinations in connection with his claim in February 1995 and January 2013.  The February 1995 VA examiner stated that the Veteran's symptoms of neck discomfort were consistent with fasciomypisites.  However, he did not provide an opinion as to whether the Veteran's neck disorder was related to his military service.  

The January 2013 VA examiner later opined that the claimed condition was not at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not consider the Veteran's lay statements regarding the onset and ongoing nature of his neck pain. See e.g. September 2016 hearing testimony.  Indeed, there was no discussion of whether a current neck disorder could be related to carrying heavy equipment in service or the injury during a live fire exercise that he described at the September 2016 hearing.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges that the Veteran submitted a November 2016 private medical opinion from Dr. M.F. (initials used to protect privacy) in which he opined that, on a more probable than not basis, the Veteran's cervical condition of degenerative disc and/or discitis was related to compressive injuries from the past.  However, the opinion does not clearly relate the Veteran's neck disorder to his military service.  Indeed, Dr. M.F. did not specifically identify the Veteran's past injuries.  Moreover, he provided no supporting rationale for his opinion.  

The Board also notes that the most recent VA treatment records currently associated with the claims file are dated in December 2014.  During the September 2016 hearing, the Veteran indicated that he received recent private medical treatment through Multi-Care; however, these records do not appear to be associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA and private medical records.  

Lastly, the Board observes that the Veteran's service personnel records from his active duty service are not associated with the claims file.  As these records may contain relevant evidence, the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck disorder that are not already of record.  A specific request should be made for authorization to obtain records from the Multi-Care physician identified during the September 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Puget Sound HCS dated from November 2013 to the present.  

2.  The AOJ should obtain a complete copy of the Veteran's service personnel records from his period of active duty from March 1989 to December 1994.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should specifically consider the February 1995 VA examination, January 2013 VA examination, and November 2016 private medical opinion from Dr. M.F.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disorder manifested in or is otherwise causally or etiologically related to the Veteran's active duty service.  

In rendering this opinion, the examiner should consider the Veteran's September 2016 hearing testimony that he injured his neck while parachute jumping, carrying heavy equipment, and participating in a live fire exercise in which he injured himself with a weapon.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the AOJ should consider the additional evidence received since the April 2015 supplemental statement of the case and readjudicate the claim on appeal. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




